Citation Nr: 1723960	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-19 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD), L5-S1.

2. Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy associated with DDD.

3. Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy associated with DDD.

4. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to September 1976 and from September 1978 to August 1986.

The issues of entitlement to a rating in excess of 20 percent for DDD, L5-S1 and entitlement to TDIU come before the Board of Veterans' Appeal (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 2016 rating decision, service connection was granted for radiculopathy of the lower right and left extremities associated with DDD, and 10 percent ratings for radiculopathy in each leg were assigned, effective February 8, 2006.  The Veteran has not noted disagreement with the ratings or effective dates assigned; however, such issues are part and parcel of his increased rating claim for DDD, L5-S1 as the rating criteria governing the evaluation of such disability specifically indicate that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating formula for Diseases and Injuries of the Spine.  Therefore, such issues have been included on the title page of this decision.

In argument submitted with his July 2011 VA Form 9, the Veteran raised the issue of compensation for rheumatoid arthritis with constitutional manifestations associated with active joint involvement.  At this time, the Veteran is not service connected for such a disability.  This claim has not been addressed by the RO.  Because the Veteran's VA Form 9 was filed before the requirement that all claims be submitted on official VA forms, the Board will refer a claim for service connection for rheumatoid arthritis to the RO for appropriate action. 38 C.F.R. § 19.9(b).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand of the appeal is warranted so that the nature and severity of the Veteran's disabilities can be fully considered.

In this case, the Veteran, who was a pilot during service, is service connected for mild DDD L5-S1, as well as for related radiculopathy in each lower extremity.  These injuries are related to a 1975 ejection that resulted in injury to the low back.  The injury was so severe that the Veteran left service for several years before returning in 1978.

It is necessary to afford the Veteran a new examination and to obtain medical opinions as to several aspects of the Veteran's low back disability.  First, the Veteran believes that VA has erred in diagnosing his DDD as "mild."  In support, he notes a February 1994 statement from one of the Veteran's treating physicians, Dr. Crotwell, indicates that his DDD is "severe."  The statement also notes that the Veteran has degenerative changes at L2-3, L4-5, and L5-S1 with a disc bulge at L5-S1.  A private treatment record from Dr. Sullivan notes "'unfavorable ankylosis' most likely from past trauma."  At the December 2015 VA examination, the examiner opined that the no nexus could be made from the "small L-3 compression fracture while in service to current unfavorable ankylosis."  This implies that there degenerative changes at the L3 level, where there is current unfavorable ankylosis, due to the traumatic in-service injury.  Thus, the examiner on remand should state whether degenerative changes beyond L5-S1 are part of the service-connected low back disability and, if so, whether degenerative or other changes at L3 showing unfavorable ankylosis are related to the service-connected low back disability.

An examination is needed to assess the Veteran's range of motion during flare-ups as well as to obtain an opinion to address inconsistent findings as to range of motion.  In May 2011, a private treatment record from Dr. Davis showed forward flexion to 20 degrees, extension to zero degrees, and right and left tilting to 10 degrees.  The June 2011 treatment record from Dr. Sullivan showed forward flexion to 20 degrees.  It is unclear whether these examinations occurred during the Veteran's weekly flare-ups, lasting one day.  However, on remand, the examiner should address these reports of more limited range of motion and discuss whether these measurements could be used to approximate range of motion during a flare-up without resorting to mere speculation.  38 C.F.R. § 4.40, 4.45; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Ardison v. Brown, 6 Vet. App. 405 (1994). 

Finally, during the examination range of motion should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  While the December 2015 examination includes range of motion measurements on active motion on weight-bearing and non-weight bearing, no examination include a finding as to whether there was pain on passive motion.  Thus, retrospective opinions as to pain on passive motion for the December 2015 VA examination and on all the Correia criteria for the February 2010 VA examination are needed.  No opinion for the measurements in the private treatment records are needed as range of motion recorded therein for forward flexion is to less than 30 degrees.  See 38 C.F.R. § 4.71a, General Rating formula for Diseases and Injuries of the Spine.

In ordering a new examination, the Board acknowledges the Veteran's contention that a physician's assistant is not competent to conduct such an examination.  However, it is well established that nurse practitioners are qualified through education, training and experience to offer medical diagnoses, statements, and opinions pursuant to 38 C.F.R. § 3.159(a)(1).  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  The Veteran has asserted no reason that the particular physician's assistant who conducted the February 2010 examination is not competent to assess the nature and severity of his disabilities.

The claims for increased ratings for the radiculopathy are inextricably intertwined with the claim for a higher rating for DDD, as the disability benefits questionnaire for the low back includes questions about related radiculopathy.  As a result, the examination ordered herein may reveal more severe symptomatology entitling the Veteran to a higher rating for the radiculopathy in his legs.  Thus, these claims will be remanded as well.  

Likewise, TDIU is inextricably intertwined with the granting of higher ratings, and is therefore remanded to the RO as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Veteran has indicated that he was last employed as a financial analysis and that he did not receive previous correspondence regarding requests for information about his prior employment.  On remand, the RO should take the necessary steps, including obtaining authorization from the Veteran, to obtain information from his most recent former employer regarding his employment history with them.

Further, an opinion as to the functional effects of the Veteran's service-connected disabilities will also be requested.  In this regard, the examiner should consider the Veteran's contention that his condition is 100 percent disabling and reports unfavorable ankylosis of the spine.  Specifically, the Veteran has been unable to sit through his older daughter's dance recitals, pass the football with his older son, help his younger son with his Eagle Scout project, go in a row boat with his younger daughter, or go for a long walk or have a physical relationship with his wife.  His back problems also wake him every hour at night as he searches for a position to ease his pain.  The lack of sleep in combination with the medication he takes leaves him weak and tired during the day.

The Veteran also asserts he did not receive notification required under the Veterans Claims Assistance Act of 2000 (VCAA), as the notice was sent to a prior address.  On remand, VCAA notice should be resent regarding the Veteran's increased rating and TDIU claims.

Finally, in light of the remand, any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a VCAA notice letter that provides her with notice as to the information and evidence that is required to substantiate claims for increased ratings, effective dates, and TDIU.  A copy of this letter must be included in the file.

2.  Obtain complete VA treatment records since July 2016.
 
3.  Take the necessary steps, including obtaining authorization from the Veteran, to obtain information from his most recent former employer regarding his employment history with them.

4.  Thereafter, arrange for the Veteran to undergo a VA examination to determine the nature and severity of his low back disability, including associated radiculopathy of the lower extremities.  The claims file must be reviewed.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  The examiner should comment on the functional limitations caused by pain and the effect of pain on his range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion and/or extension at which such pain begins.

The examiner must also test the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly and thoroughly explain why that is so.

In conducting the range of motion testing, the examiner should discuss and reconcile, to the extent findings of the current and other examinations contradict, a May 2011 private treatment record from Dr. Davis and a June 2011 private treatment record from Dr. Sullivan showing forward flexion to 20 degrees.  Further, if the examination is not conducted during a flare-up of the Veteran's DDD, the examiner should determine if the May and June 2011 measurements could be used to approximate the Veteran's range of motion during a flare-up without resorting to mere speculation.

Further, the examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's thoracolumbar spine disability conducted during the course of the appeal in February 2010 and December 2015.  With regard to the February 2010 examination, the examiner is requested to offer a retrospective opinion as to range of motion findings for pain on both active and passive motion, on weight-bearing, and nonweight-bearing.  With regard to the December 2015 examination, a retrospective opinion only as to pain on nonweight-bearing is needed.  If the examiner is unable to do so, the examiner should explain why.

Next, the examiner should note the June 2011 finding of unfavorable ankylosis that is most likely posttraumatic by Dr. Sullivan, the December 2015 examiner's discussion of ankylosis seeming to indicate that ankylosis is at L3, and a February 1994 statement from Dr. Crotwell finding degenerative changes at L2-3, L4-5, and L5-S1.  The examiner should then opine as to whether unfavorable ankylosis at L3 is related to the Veteran's low back disability, in light of the finding of degenerative changes at L2-3 in 1994.

Also, the examiner should assess the severity of the Veteran's service-connected radiculopathy of the right and left lower extremity, and any other associated objective neurologic abnormalities.  

Finally, the examiner should comment on the effect of the Veteran's DDD and radiculopathy disabilities on his employability, taking into account the Veteran's education and training, but not his age or nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




